[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                  FILED
                                                           U.S. COURT OF APPEALS
                                No. 08-15836                 ELEVENTH CIRCUIT
                                                                 JUNE 10, 2009
                            Non-Argument Calendar
                                                              THOMAS K. KAHN
                          ________________________
                                                                   CLERK

                    D. C. Docket No. 07-00149-CR-CAP-3-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

EDWARD LOPEZ,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________
                                (June 10, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Mary Erickson, appointed counsel for Edward Lopez in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Lopez’s conviction and sentence are AFFIRMED.




                                          2